DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on October 22, 2019 and April, 7, 2022 are being considered by the examiner.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the prior art does not teach, suggest or render obvious the claimed analyte test meter in combination as claimed including controller being configured to:
Measure a first response to the drive signal from the capacitive sensor corresponding to a first level of capacitance in the capacitive sensor;
Identify dosing of a fluid sample on a second portion of the electrochemical test strip that is outside of the analyte test meter after the measurement of the first response;
Apply the drive signal to the capacitive sensor after the identification of the dosing;
Measure a second response to the drive signal from the capacitive sensor corresponding to a second level of capacitance in the capacitive sensor; and
Detect contact between a body of a user and at least one electrode in the electrochemical test strip in the second portion of the electrochemical test strip in response to a difference between the first response and the second response exceeding a predetermined threshold.
With regard to claim 12, the prior art does not teach, suggest or render obvious the claimed method of operating an analyte test meter in combination as claimed including:
Measuring, with the controller, a first response to the drive signal from the capacitive sensor corresponding to a first level of capacitance in the capacitive sensor;
Identifying, with the controller, dosing of a fluid sample on a second portion of the electrochemical test strip that is outside of the analyte test meter after the measurement of the first response;
Applying with the controller, the drive signal to the capacitive sensor after the identification of the dosing;
Measuring, with the controller, a second response to the drive signal from the capacitive sensor corresponding to a second level of capacitance in the capacitive sensor; and
Detecting, with the controller, contact between a body of a user and at least one electrode in the electrochemical test strip in the second portion of the electrochemical test strip in response to a difference between the first response and the second response exceeding a predetermined threshold.
With regard to claims 2-11 and 13-19, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is invited to the followings whose inventions disclose similar devices.
Guthrie et al. (US 2015/0330937 A1) relates to a hand-held test meter.  The hand-held test meter for use with an analytical test strip in the determination of an analyte in a bodily fluid sample includes a housing, a micro-controller disposed in the housing, a body portion proximity sensor module disposed at least partially in the housing, and a strip port connector configured to operationally receive an analytical test strip.  The body portion proximity sensor module of the analytical test strip is configured to sense presence of a user's body portion within a predetermined distance of the strip port connector and, upon sensing the presence of such a body portion, transmit a signal to the micro-controller indicating the presence of such a body portion.  However, Guthrie et al.  fails to disclose the allowable subject matter stated in the examiner' s statement of reasons for allowance above.
Lloyd et al. (US 2016/0299097 A1) generally relates to portable analyte meters that are configured to adjust glucose measurement based on a hematocrit level.  An analyte meter having a test strip port is configured to transmit an electric signal through a received test strip with a sample. A pair of electrodes apply the electric signal and receive an electrical response from the test strip. A processing unit analyzes the electrical response and uses the response to determine an analyte level of the sample.  The analyte test strip can be in the form of an electrochemical glucose test strip.  The test strip can include one or more working electrodes.  Test strip can also include a plurality of electrical contact pads, where each electrode can be in electrical communication with at least one electrical contact pad.  Strip port connector can be configured to electrically interface to the electrical contact pads and form electrical communication with the electrodes.  Test strip can include a reagent layer that is disposed over at least one electrode.  The reagent layer can include an enzyme and a mediator.  However, Lloyd et al. fails to disclose the allowable subject matter stated in the examiner' s statement of reasons for allowance above.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858